DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an opening/closing member in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities:  grammatical error, in line 3, “conveyance path and on downstream”, should be “conveyance path downstream”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 9 recites the limitation "the non-effective parts" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “each of the non-effective parts, which are present on outer sides . . .” should be written as:  “non-effective parts, each of which are present on outer sides . . . ”.  Additionally, based on Applicant’s specification (Figures) and claims there appears to be more than one position on the horizontal path for cutting.  The Examiner interprets claim 9 as follows:  the method of claim 1, wherein the band-shaped glass film is cut at positions on the horizontal conveyance path downstream of a position of performing the discarding step by laser light in a longitudinal direction along a boundary between an effective part, which is present at the center of the band-shaped glass film in the width direction, and non-effective parts, each of which are present on outer sides of the effective part in the width direction.  Please clarify claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (WO2012/090766 A1 – hereinafter Higuchi) in view of Ostendarp et al. (US 6,502,423B1).
Regarding claim 1, Higuchi (Figs. 2, 4a-4b, 5a-5b, 6a-6b, and 7a, abstract, and pgs. 3-4) discloses a method comprising a forming means (molding apparatus) to produce a glass ribbon (GR) for conveying the glass ribbon (corresponding to a band-shaped glass film) in a horizontal direction on a conveying 
As discussed above, Higuchi discloses a forming step of forming a band-shaped glass film, but fails to disclose forming by drawing the band-shaped glass film downward in a vertical direction by a down-draw method.  However, Ostendarp (abstract, Figs. 1 and 2) discloses an alternative method of forming a glass band (2) drawn vertically from a hot forming device along with a conveying and changing direction of the glass film from a vertically downward direction to a horizontal direction by conveying the glass band (2) through a bending zone (corresponding to a curved conveyance) path so that a front surface of the band-shaped glass film having passed through the curved conveyance path faces upward to a horizontal zone for cutting.  Therefore, based on the disclosure of Ostendarp, it would be obvious to a person having ordinary skill in the art, in the method of Higuchi, an alternative method of forming a glass ribbon for conveying in a horizontal direction in order to provide for the product section and discard glass parts (i.e. sections of the band-shaped glass film) in the separating step and discarding 
Regarding claim 8, as discussed in the rejection of claim 1 above, in the discarding step there are multiple separate ear regions (MA) that are discarded at each end.  The multiple parts are formed by the combination of cutting lines CL1 and CL2.  This provides for the discard glass part is divided into a plurality of discard glass films and then discarded.
Allowable Subject Matter
Claims 2-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It appears claim 9 would be allowable, if claim 9 is rewritten to overcome the 35 U.S.C. 112(b) rejection based on the interpretation of the claim presented by the Examiner, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter for claims 2-6 and 9.
Regarding claims 2-6, the prior art fails to disclose or fairly suggest the method of claim 1 further comprising the claimed opening portion which is opened so as to be wider than an entire length of the band-shaped glass film.  Higuchi discloses supports (33) as opening/closing members configured to open and close below the horizontal conveyance path, but fails to disclose the opening portions are opened 
Regarding claim 9, the prior art fails to disclose or fairly suggest the method of claim 1 wherein the band-shaped glass film is cut at positions on the horizontal conveyance path downstream of a position of performing the discarding step by laser light in a longitudinal direction along a boundary between an effective part, which is present at the center of the band-shaped glass film in the width direction, and non-effective parts, each of which are present on outer sides of the effective part in the width direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Booth et al. (US 2017/0369356) (abstract, [0041], [0043] and figures) discloses conveying a glass web and cutting longitudinally and horizontally along the glass web and separating the glass in a separating zone (30).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20160100917A (Figures and abstract) discloses scribing to cut ear portions (2A) from a glass ribbon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741